DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16,18,19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton et al. (6,858,117) in view of Skarbovig (2012/0193907).  Berton discloses a method of manufacturing a flexible pipe body (1) comprising helically winding tensile armour wires (41; col. 3, lines 50-52) over an underlying layer (7) and securing a cylindrical mount body (14) constructed as a collar (15) over the tensile armour layer (Fig. 2; col. 4, lines 33-36).  The mount body (14) has first and second open ends (mouths) wherein Fig. 1 shows that the mount body (14) is of a length (L’) and has open ends. The mount body has at least one securing element (19) between a plurality of spaced apart recessed regions (20) in an outer mount collar surface (15; Fig. 2).  Berton discloses that an outer sheath (2; col. 3, lines 62-64) is provided over the armour layer (Fig. 7) but does not disclose that an outer sheath is provided over the mount body.  Skarbovig teaches that an outer sheath (cover 2,9; Fig. 1) is provided over a clamp collar (1) and at least a portion of a pipe (6; Fig. 6).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cover the mount body of Berton with an outer sheath as taught by Skarbovig in order provide a protective covering for the mount body to reduce abrasion and impact of the clamp in an underwater environment. Regarding claim 14, Berton discloses two mating mount body portions (each half of clamp body 15) surrounding the armour layer (col. 4, line 53; Fig. 3).  Regarding claim 15, Berton discloses securing mount body portions together by the securing element (19, col. 4, lines 54-55).  Regarding claim 16, Berton discloses (Fig. 8) wrapping a tape layer (11; col. 5, lines 44-46) under the mount body (15) and over the wire layer (4,5).  Regarding claim 18, the mount body makes an interference fit (tightly sealed; col. 4, lines 35-36) around the armour layer by the securing element (19) and also the bolt shank (22) makes contact (interferes with) the armour layer (4,5; Fig. 2,8).  Regarding claim 19, the two mating portions of the clamp body (14) are metal (col. 4, line 61).  Regarding claim 24, Berton discloses that the clamp collar (15) has a plurality of body portions (semicircular clamping members; col. 4, lines 53-54) made of metal (col. 4, line 61) which are secured by the securing element (19).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton in view of Skarbovig and further in view of Parks et al. (2019/0331286).  Berton in view of Skarbovig does not disclose marking the outer sheath.  Parks teaches that it is known
to wrap a covering sheath (110) over a pipe (410) and to provide marks (140) ([0059], lines 15 -19) on an outer surface of the sheath.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide marks on the outer sheath of the flexible pipe of Berton in view of Skarbovig in order to mark a lineal position of a location of the mount bodies or pipe joints in units that are easily recognizable by an operator.



Response to Arguments
Applicant's arguments filed 9-14-22 have been fully considered.  Applicant argues that a mount body as claimed is not readable on the clamp collar of Berton (response; 9-14-2022, page 3, paragraphs 2 and 3).  The Examiner disagrees, Berton discloses providing a cylindrical body (14) which is a collar (15) and referred to as a clamp (col. 4, lines 33-34). The clamp of Berton is a metal ring with two mating portions that surrounds a pipe and it is a mount body since it surrounds the pipe outer surface (Fig. 3) and accomplishes a mounting function since it mounts the bolts (23) and anode (17) in place.  The clamp of Berton is provided over a helically wound layer (41).  Examiner notes that claim 13 does not claim a mounting anything to the “mount body” in a method step of mounting any structure, so the term mount is read on the clamp of Berton which does specifically disclose that the clamp mounts anode structure with the bolts.
The reference to Skarbovig teaches that an outer sheath cover is provided over a clamp to protect the clamp and associated pipe from damage in an underwater environment and it would have been obvious to provide an outer sheath to a pipe that is to be used subsea.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clements teaches providing a protective outer sheath (350) connected to a clamp (340), the outer sheath being provided over a plurality of pipe layers (100-108) including at least one wound tensile layer (105,106; col. 5, lines 12-16).  Smith et al. (11,374,388) teaches a mount collar (50) having spaced recesses (Figs. 7a,7b) and a protective outer sheath (20a,20b) for covering a cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725